Per Curiam.
The statute referred to (3 Comp. Laws 1897, § 9541) provides that “the assigned property and assets * * * shall be sold at public auction or at private sale, as the circuit court in chancery or the circuit judge at chambers * * * may direct,” and further provides the time within which this shall be done. The object of the statute is to provide for a speedy sale of assigned assets, and foiqdistribution among creditors. It is designed for the benefit of creditors, and not for the debtors of the assignor. Defendant was not in position to raise the question. It is no concern of his whether the relator or his vendee brings suit. His obligation to pay is the same in either event. As long as the creditors raise no objection to the conduct of the assignee, Mr. Van Ness cannot. Butler v. Wendell, 57 Mich. 62 (23 N. W. 460, 58 Am. Rep. 329); Munro v. Meech, 94 Mich. 600 (54 N. W. 290).
The writ will issue.